Citation Nr: 0836322	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  98-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of an injury to the left leg, to include muscle 
injury, compartment syndrome and neurological impairment.

2.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected left leg 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964 and was assigned to annual active duty training 
with the National Guard in June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and May 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

A January 1996 EMG report noted findings of left lumbar 
radiculopathy.  A report of a January 2005 VA examination 
noted complaints of  right hip pain and depression secondary 
to the service-connected left leg disability.  Claims for 
service connection for lumbar radiculopathy, right hip pain 
and depression secondary to the veteran's service-connected 
left leg disability are referred to the RO for appropriate 
development.  

The Board previously remanded this case in March 2001, 
December 2003 and June 2005.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The 30 percent rating currently in effect for residuals 
of an injury to the left leg is the maximum rating available 
for disabilities of Muscle Group XI under Diagnostic Code 
5311; the medical evidence of record does not provide any 
objective evidence of neurological impairment of the left 
leg.

3.  A heart condition is shown as likely as not to be 
causally related to the veteran's service-connected left leg 
injury.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for 
residuals of an injury to the left leg.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5311 
(2008).

2.  A heart condition is proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2006 letter, the RO provided the veteran with 
notice of the information and evidence necessary to 
substantiate his claims and advised him  what evidence VA 
would be responsible for obtaining and what evidence VA would 
assist him in obtaining.  

The VCAA notice was provided after the initial unfavorable 
rating decision and thus does not reflect compliance with the 
timing requirements set forth by the Court in Pelegrini.  In 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit held that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim in an SSOC is sufficient to cure 
a timing defect.  In this case, following the August 2006 
notice, the claims were readjudicated in a February 2008 
SSOC.  Thus, any timing defect was cured.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of the claims being decided.  The relevant 
records, including service medical records and post-service 
medical records, has been obtained and associated with the 
claims file.     The veteran has also been afforded VA 
examinations.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied with regard to the 
claims being decided, that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran.

II.  Analysis of Claims

A.  Increased rating for residuals of an injury to the left 
leg

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the course of the veteran's appeal, the rating 
criteria governing injuries of Muscle Group XI were revised, 
effective July 3, 1997.  When a regulation or rating criteria 
are changed during the course of an appeal, the criteria that 
are more advantageous to the veteran should be applied.  See 
VAOPCGPREC 3-2000.  In this case, however, the criteria were 
extensively reorganized but did not change substantively.  
Thus, the Board will consider the revised version only.  See 
38 C.F.R. § 4.73, Diagnostic Code 5311 (2008).

Service connection for residuals of the left leg has been in 
effect since June 1996.  The RO has assigned a 30 percent 
rating for residuals of a left leg injury according to 
Diagnostic Code 5311, which pertains to injuries of Muscle 
Group XI.  Diagnostic Code 5311 provides that the function of 
Muscle Group XI is propulsion and plantar flexion of the foot 
(1) stabilization of arch (2,3); flexion of toes (4,5); 
flexion of knee (6).  Muscle Group XI includes the posterior 
and lateral crural muscles and muscles of the calf; (1) 
Triceps surae (gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) peroneus brevis; (5) 
flexor hallucis longus; (6) flexo digitorum longus; (7) 
popliteus; (8) plantaris.  Diagnostic Code 5311 provides a 
maximum rating of 30 percent for severe injury of Muscle 
Group XI.  38 C.F.R § 4.73, Diagnostic Code 5311 (2008).

VA regulations provide that muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2008). 

Service medical records reflect that the veteran sustained an 
injury to the left leg during service.  Records show that, 
while running backwards to guide an F-16 to land, the veteran 
felt a pain in his left calf and could not bear weight on his 
leg.  The veteran developed pain and swelling in the calf 
with numbness in his toes and pain with dorsiflexion of the 
foot.  The veteran was subsequently diagnosed with posterior 
compartment syndrome and transferred to a civilian hospital 
where he underwent emergency fasciotomies.  Medical records 
from Wright Patterson Air Force Base, dated in June 1995 
noted an assessment of cellulitis of the left lower 
extremity.

A medical board evaluation dated in December 1995 noted 
healed fasciotomy scars at the anterolateral sites of the 
left calf.  The veteran had a weak but palpable dorsalis 
pedis and posterior tibial pulse.  His wounds were well-
healed, and his skin was intact and warm out to the toes.  
The examiner noted that the veteran's nails had no changes 
and brisk capillary refill.  Light touch and sharp dull 
sensation were intact in all dermatomes.  Motor examinations 
showed absent eversion and weak plantar flexion with the 
ability to stand on the ball of the foot only one to two 
times.  Deep tendon reflexes were symmetrical to the right.  

A January 1996 EMG report noted the following impressions:  
left lumbosacral radiculopathy, level of involvement 
undetermined; no electrodiagnostic evidence of peripheral 
polyneuropathy or focal neuropathy involving the left lower 
extremity (chronic or acute); decreased recruitment of both 
lateral and posterior compartment motor units in the leg due 
to muscle contracture; and no electrodiagnostic evidence of 
right lumbar radiculopathy.

Upon VA examination in November 1996, the veteran reported 
chronic pain of the left calf since the June 1995 injury.  It 
was noted that the veteran had been treated with various pain 
medications and six months of physical therapy with poor 
results.  The veteran reported that he was no longer able to 
continue at his regular work duties as a truck plant laborer 
and was on disability retirement.  

On physical examination, the VA examiner noted that the 
veteran ambulated with a left antalgic gait.  The veteran had 
very little motion at his left ankle, primarily due to pain 
that was produced on passive motion.  He had passive 
dorsiflexion to 5 degrees and passive plantar flexion to 20 
degrees.  There was diffuse tenderness throughout the calf.  
Circumferential measurements of both calves were equal.  The 
examiner diagnosed status post left calf fasciotomies for 
apparent compartment syndrome. 

In a 1997 statement, Dr. M.B., an Air Force physician, noted 
that the veteran had been treated for pain management of the 
left lower extremity.  Dr. M.B. stated that the veteran was 
suffering from severe neuropathic pain syndrome that was most 
likely a direct result of peripheral nerve damage due to his 
compartment syndrome and ensuing fasciotomy.  Dr. M.B. 
further stated that the veteran's pain significantly limited 
his mobility and rendered the veteran unable to perform his 
job. 

Upon VA examination in March 1999, a VA physician noted 
decreased range of motion of the left ankle with pain 
elicited upon dorsiflexion and plantar flexion, as well as 
inversion and eversion.  The examiner observed that the 
veteran had a "stiff leg" with regard to the left leg and 
his ambulation capabilities.  Palpation of the left leg 
revealed sensory deficit to light touch along the pretibial 
distribution of the leg.  The veteran had dorsiflexion of the 
left ankle of 10 degrees, plantar flexion of 15 degrees, 
inversion of 10 degrees and eversion of 10 degrees.  A report 
of an EMG completed in conjunction with the March 1999 VA 
examination noted an impression of left tibial and peroneal 
neuropathy.

At a March 2004 VA examination, the veteran's complaints 
included chronic pain at the left lower leg in the calf, 
anterior leg numbness and weakness in motor function 
involving the ankle and the toes and chronic swelling of the 
leg.  On physical examination, the examiner noted that the 
veteran had a slow and deliberate gait and used a cane.  
Examinations of the left knee and left ankle were normal.  
The examiner noted longitudinal incisions spanning nearly the 
entire leg, both medially and laterally at the left lower 
leg.  The incisions were healed with relatively normal 
scarring.  There was some deformity and swelling involving 
the musculature of the left lower leg.  The examiner noted 
that neurovascular examination showed some nonspecific 
sensory loss anteriorly at the left leg; however, motor 
function was relatively normal.  The examiner stated that 
there was some weakness of the muscles generally distal to 
the knee.  The examiner stated that this was mainly due to 
pain as opposed to true neurologic loss.  The examiner's 
diagnosis was left calf/ leg contusion developing into 
compartment syndrome, status post left leg bilateral 
fasciotomy.  The examiner commented that the veteran could 
only work in a sedentary capacity.  With respect to 
neurologic injury of the left leg, the examiner noted that 
the veteran had a prior EMG which did not document specific 
neurologic damage.

The veteran had a VA examination in January 2005.  The VA 
examiner noted that the claims file was reviewed.  The 
veteran reported chronic pain and limitation of movement of 
the left foot, spasms in the calf and foot and color changes 
in the left leg.  The veteran reported that the pain he 
experienced with walking had thrown off his body mechanics 
and was causing significant pain in his right hip.  He 
reported painful spasms in the calf and sole of his foot.  
The veteran reported that his chronic pain impacted his 
emotional status and contributed to depression.  

The examiner reviewed the January 1996 EMG study and noted 
that the study revealed evidence of a left lumbosacral 
radiculopathy, the level of which was undetermined.  The 
examiner noted that the report clearly stated that there was 
no electrodiagnostic evidence of peripheral neuropathy or 
focal neuropathy involving the left lower extremity, either 
chronic or acute.  The examiner reviewed the March 1999 EMG 
study and stated that the motor unit studies documented in 
the 1999 report were borderline at best without a strong 
evidence of focal neuropathy.  

On physical examination, the examiner noted that the veteran 
rose with minimal difficulty from a seated position.  The 
veteran had an antalgic gait.  There was no evidence of a 
foot drop on examination of the gait.  The veteran had marked 
difficulty trying to stand on his heels or toes, stating that 
it was impossible for him to do either of those actions on 
the left.  The veteran's Romberg was negative.  The examiner 
noted that there was no evidence of atrophy of any of the 
muscles of the lower extremities.  The examiner noted that 
there were no trophic changes of the skin or nails on the 
left.  There were well-healed fasciotomy scars noted in the 
left lower extremity.  Measurements taken at the widest 
portion of the gastrocs were equal, at 44 centimeters in 
circumference.  There was no evidence of any type of pitting 
edema in the left lower extremity.  The examiner stated that 
no color changes were appreciated in the left lower 
extremity, but the examiner noted that it was slightly cooler 
to touch when compared with the right.  When testing the 
muscle strength of the left lower extremity, the veteran 
exhibited give away in virtually all muscles tested.  The 
veteran complained that the give away weakness in the 
iliopsoas and gastroc was related to pain. 

Sensory examination noted pin loss in a stocking distribution 
to just above the calf.  Vibration was absent at the great 
toes bilaterally.  The veteran denied vibratory sense on the 
left ankle, and vibration was present bilaterally at both 
knees.  Position sense was exquisite in the right great toe.  
On the left, the veteran had frequent hesitations in position 
but called the position accurately.  Deep tendon reflexes 
were 2+ and symmetrical at the knees.  Ankle jerks were 
absent bilaterally.  The examiner's impression was chronic 
pain syndrome following bilateral fasciotomies for 
compartment syndrome in the left lower extremity.  The 
examiner noted that the muscles innervated by the tibialis 
and peroneal nerves seemed to be those that were most 
affected.  The examiner noted that the veteran was unable to 
return to his employment at a truck assembly plant following 
the yearlong treatment for his leg injury.  The reason he 
could not return to work was that he again had marked 
increased pain with standing for prolonged periods of time.  

In January 2006, the Board remanded this claim.  The Board 
requested a new examination  by a neurologist due to the fact 
that the January 2005 VA examination was performed by a 
physician's assistant and not by a neurologist as requested 
in the Board's prior remand.

The veteran underwent a neurological examination in January 
2007.  The examiner noted review of the claims file.  On 
physical examination of the left leg, the examiner noted that 
the calf muscles on the left appeared to be larger than on 
the right.  There appeared to be some varicosities in the 
left leg.  The examiner noted that the veteran did not have a 
significant tenderness to palpation but complained of pain 
when asked to move those muscles.  There were no color 
changes and no differences between either foot.  Pulses were 
felt equally.  The left foot appeared slightly cool.  The 
examiner noted strength of 5/5 in the iliopsoas, thigh 
abductor and adductor in the left lower extremity.  The 
examiner indicated that the gastrocnemius on the left lower 
extremity was difficult to assess.  The examiner stated that 
the veteran was able to flex and extend the knee after 
coaxing but did not offer any strength.  The veteran was not 
able to dorsiflex the ankle to command and was not able to 
move the extensor hallucis, though he was able to move all 
the toes together.  The veteran reported that he could not 
evert or invert the foot at all.

On sensory examination, the veteran reported that he could 
not feel anything on the anterolateral aspect of the left 
leg.  The veteran reported reduced vibration at the left toe 
and ankle compared with the right side.  Deep tendon reflexes 
were 2+ at the biceps, triceps, branchial radialis and at the 
knee jerks.  The examiner indicated that he could not elicit 
the left ankle reflex as the veteran did not relax.  The 
examiner stated that the veteran had a tendency to drag the 
left foot, but this did not seem consistent with a true 
footdrop.

The examiner assessed fasciotomies for a posterior 
compartment syndrome in the left lower extremity with 
residual of pain.  The examiner stated that there did not 
appear to be any objective evidence of a neurologic deficit 
on examination of the left lower extremity, as the veteran 
gave little or no effort and there was no muscle wasting, 
fasciculations or loss of reflexes.  The examiner stated that 
residuals were second to pain syndrome.  The examiner was 
asked to describe all neurologic symptoms associated with the 
June 1995 left lower extremity injury.  The examiner 
responded that the veteran complained of weakness without 
evidence of the same on examination, which was limited 
secondary to pain.  

The examiner was also asked to state whether there was 
neuralgia, neuritis or paralysis and if so, whether it was 
equivalent to mild and complete paralysis, moderate and 
complete paralysis, severe and complete paralysis or complete 
paralysis.  The examiner responded that the veteran gave 
inadequate effort secondary to pain and that he could not 
provide an answer to the question.

Finally, the examiner was asked to comment on the impact of 
the veteran's 
service-connected disability on his ability to obtain or 
maintain substantially gainful employment.  The examiner 
opined that the veteran is unable to obtain or maintain 
substantially gainful employment secondary to pain.  

Based on the foregoing, the Board finds that there is a 
preponderance of the evidence against the veteran's claim for 
a higher initial rating for residuals of an injury to the 
left leg.  The 30 percent rating currently in effect is the 
maximum available for the affected muscle group, Muscle Group 
XI, under Diagnostic Code 5311.  

The Board has also considered whether separate ratings may be 
assigned for neurological manifestations of the veteran's 
injury.  While the veteran has reported  decreased sensation 
and numbness in the left leg, the VA examination reports have 
not identified any specific neurological manifestations 
associated with the veteran's left leg injury.  Accordingly, 
the Board finds that a separate rating is not warranted for 
neurological manifestations.  

The Board has also considered the rating criteria pertaining 
to limitation of motion of the left leg.  The Board finds 
that a higher rating is not warranted under any of the rating 
criteria governing limitation of motion of the knee, leg or 
ankle.  The evidence does not reflect limitation of extension 
or flexion of the left leg that would warrant a rating higher 
than 30 percent under diagnostic codes 5260 and 5261, 
pertaining to limitation of flexion and extension of the 
knee.   The Board also finds that a higher rating is not 
warranted based on limitation of motion of the ankle.  Under 
the applicable rating criteria, a rating in excess of 30 
percent could only be awarded for an ankle disability with 
evidence of ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2008).  

The Board has considered the pain associated with the 
veteran's left leg disability.   However, a higher rating is 
not warranted based upon pain because the 30 percent 
evaluation currently in effect is the maximum rating 
available under Diagnostic Code 5311.  If a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

For the reasons set forth above, the Board concludes that 
there is a preponderance of the evidence against the 
veteran's claim for an increased rating for residuals of an 
injury to the left leg.  There is a preponderance of the 
evidence against the veteran's claim for an increased rating.  
Accordingly, the veteran may not be afforded the benefit of 
the doubt.  

B.  Service connection for a heart condition, claimed as 
secondary to service-connected left leg disability

The veteran asserts that he developed pericardial effusion 
and myocardial infarction as a result of an infection of a 
surgical incision on his left leg.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is a showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including 
cardiovascular-renal disease, endocarditis and myocarditis 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The veteran had active duty service from June 1961 to June 
1964.  Service medical records do not reflect any diagnoses 
or treatment of a cardiovascular condition.  The service 
entrance and separation examination noted normal findings 
regarding the cardiovascular system.  

Service connection for muscle injury, left calf, with 
compartment syndrome and neurological impairment has been in 
effect since 1996.  The veteran asserts that a heart 
condition developed secondary to this disability.

Post-service medical records dated in December 1996, reflect 
that the veteran was hospitalized with chest pain.  The 
veteran had echocardiogram findings consistent with marked 
effusion.  The veteran was discharged to Dayton for coronary 
artery bypass surgery.  Diagnoses were acute cardiac 
tamponade with pericarditis and ateriosclerotic 
cardiovascular disease. 

Medical records from Kettering Memorial Hospital, dated in 
December 1996, reflect diagnoses of coronary artery disease, 
status post myocardial infarction and pericardial effusion.  
It was noted that the veteran presented with complaints of 
chest pain, shortness of breath, diaphoresis and pain in both 
arms.   The veteran underwent a coronary artery bypass in 
January 1997. 

The file contains several medical opinions regarding the 
etiology of the veteran's heart condition.  
In a statement dated in August 1997, Dr. M.R., M.D. stated 
that the veteran's stressors related to the veteran's leg 
injury, attempts at rehab therapy and extreme frustration and 
anxiety the veteran suffered on account of his leg injury 
served as causative factors in the production and escalation 
of coronary disease and pericarditis.

The veteran had a VA examination in November 1997.  The VA 
examiner noted review of the claims file.  The  VA examiner 
diagnosed status post myocardial infarction.  The examiner 
opined that there was no relationship between the veteran's 
compartmental leg injury and his heart attack.  The examiner 
stated that, "although stress has been described, there are 
no hard findings to put a finger on."  

In a statement dated in November 1998, Dr. M.S., M.D., a 
cardiologist, stated that it was "absolutely possible" that 
the veteran developed a chronic pericarditis in response to 
some of the events related to his leg, not just stress 
related, but in fact pathophysiological in relation to the 
leg injury and subsequent severe infection.  Dr. M.S. noted 
that the veteran had no signs of distress, angina, ischemia 
or cardiac referable symptoms prior to his deployment in 
Denmark.  Dr. M.S. opined that the effusion obviously 
developed while the veteran was in service in Denmark in 
response to the leg injury and subsequent infection.  Dr. 
M.S. stated, "In short, I don't believe there is any basis 
to suggest that [the veteran's] pericardial effusion and 
tamponade was related to anything other than his compartment 
syndrome and severe wound infection."  Dr. M.S. explained 
that there were no record to substantiate preexisting 
coronary artery disease, effusion, or mere tamponade either 
from a testing standpoint or from a symptoms and point prior 
to the veteran's deployment in Denmark.  Dr. M.S. stated 
that, "I continue to believe that his pericarditis with 
tamponade is due to a previous problem related to the torn 
muscle compartment syndrome with development of RSD in the 
left leg and also to the severe compartment pyogenic 
infection."

In a statement dated in July 1999, Dr. Z.K., M.D., a 
cardiologist, noted that the veteran was seen in January 1997 
for pain and heaviness in the chest and was found to have 3-
vessel coronary disease.  Dr. Z.K. noted that the veteran had 
a history of chronic infections of the legs and was on 
antibiotics for months.  Dr. Z.K. stated that it was the 
veteran's chronic infectious disease process might have 
something to do with the accumulation of his pericardial 
fluids.  He stated that other causes should not be excluded.

The veteran had a VA examination in April 2004.  The examiner 
noted review of the claims file.  The examiner reviewed the 
veteran's history of injury to the left leg.  It was noted 
that the veteran developed compartment syndrome within hours 
and subsequently underwent an emergency fasciotomy.  He 
subsequently developed an infection, and the medial incision 
healed by secondary intention.  The examiner noted that, in 
December 1996, the veteran underwent a Bier block in which a 
compression device was placed on his lower leg and an 
injection was placed in his lower leg for pain.  About 10 
days later, the veteran awoke in the middle of the night with 
chest pain and pain into both of his arms.  The examiner 
noted that the veteran went to the hospital and was evaluated 
for myocardial infarction and was found to have a large 
pericardial effusion.  He was transferred to Kettering 
Hospital where he underwent a coronary artery bypass surgery 
and a pericardiectomany.  The examiner noted that the 
pathology report showed both acute and chronic changes in the 
pericardium.  

The examiner stated that the epicardial and pericardial 
pathology reports were reviewed with a pathologist.  The 
examiner noted that, in the epicardial peel, there were areas 
of fibrinous material mixed with acute and chronic 
inflammatory cells with associated mesothelial hyperplasia 
and cholesterol cleft embedded within.  The examiner stated 
that the presence of cholesterol cleft indicated a 
longstanding process.  The examiner opined that this was not 
the result of the Bier block.  The examiner stated that the 
pericardium itself was noted to have fibrosis, focal acute 
and chronic inflammation with surface fibrin deposition, and 
there was no evidence of granulomatous malignancy or other 
specific features identified.  The examiner noted that 
additional tests of the fluids failed to identify any 
evidence of tuberculosis or autoimmune dysfunction, which are 
among the common causes of pericardial effusion.  

A cardiology examination obtained in October 2005 also found 
no nexus to service.  The examiner essentially reiterated the 
findings of the October 2004 VA examination and stated that 
it was "less likely than not" that a heart condition was 
linked to any incident of service, including the veteran's 
service-connected left lower extremity residuals.    

The medical evidence in this case contains conflicting 
opinions regarding the etiology of the veteran's heart 
condition.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444 (2000).  The probative 
value of a medical opinion is based upon factors such as 
personal examination of the patient, review of the patient's 
medical records, knowledge and skill of the examiner in 
analyzing the data, accuracy of the factual premise 
underlying the opinion, the degree of certainty expressed by 
the examiner and the rationale offered for the underlying 
medical opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In this case, two cardiologists  have indicated that 
pericarditis was proximately caused by the left leg injury 
and infection during service.  These physicians provided 
detailed rationales for their opinions.  In light of this 
favorable medical evidence, the Board finds that the evidence 
is at least in equipoise regarding whether the veteran's 
heart condition is proximately related to his service-
connected left leg condition.  Accordingly, affording the 
veteran the benefit of the doubt, service connection for a 
heart condition is warranted.  38 U.S.C.A.
§ 5107(b); 38 C.F.R. § 3.102.


ORDER


An increased rating for residuals of an injury to the left 
leg is denied.

Service connection for a heart condition is granted.  



REMAND

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

The veteran's only service-connected disability is muscle 
injury of the left calf with compartment syndrome, rated as 
30 percent disabling.  The combined rating for the veteran's 
disabilities is 30 percent.  See 38 C.F.R. § 4.25.  Thus, the 
veteran does not meet the minimum schedular criteria for 
TDIU.  

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. §§ 3.321, 4.16(b) (2008).

The Board, however, lacks the authority to grant a TDIU on 
this extra-schedular basis, in the first instance.  Bowling v 
Principi, 15 Vet. App. 1, 10 (2001).  Rather, the Board must 
first refer the claim to the Director of VA's Compensation 
and Pension Service.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  

The veteran's claim for a TDIU must be referred to VA's 
Director of Compensation and Pension Service for 
consideration an extra-schedular rating pursuant to 38 C.F.R. 
§ 4.16(b) (2008).

In this case, several physicians have opined that the veteran 
is unable to work due to his service-connected left leg 
disability.  In October 2005, a VA physician stated that the 
veteran is unable to work due to pain associated with his 
service-connected left leg condition.  A January 2007 VA 
examination indicated that the veteran is unable to obtain or 
maintain substantially gainful employment secondary to pain.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's TDIU claim to VA's 
Director of Compensation and Pension 
Service for consideration of a TDIU on an 
extraschedular basis pursuant to 38 C.F.R. 
§ 4.16(b).

2.  If the decision remains adverse to the 
veteran, the veteran and his 
representative should be furnished an SSOC 
and should be afforded an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


